It is a great pleasure for need to extend to Mr. Jaime de Pinies, on behalf of the delegation of Indonesia, my sincere congratulations on his election as President of the General Assembly at its fortieth session. His elevation to this high office is a tribute to his personal qualities and reflects the esteem in which Spain is held among the community of nations. The fact that he has served his country as a diplomat with great distinction and ability over the past four decades, three of them at the United Nations, eminently qualifies him to carry out his onerous duties with authority and efficiency.
I also wish to express the gratitude and deep appreciation of ray delegation to his predecessor. Ambassador Paul Lusaka of Zambia for the dignified and skillful manner in which which he guided the work of the thirty-ninth session of the General Assembly, as well as for his chairmanship of the Preparatory Committee for the Fortieth Anniversary of the United Nations.
The Assembly is greatly indebted to our distinguished Secretary-General, Mr. Javier Perez de Cuellar, for his dedicated leadership in guiding the work of the Organization. His incisive analyses and candid assessments of the impediments standing in the way of achieving the full potential of the United Nations, and the measures he has proposed to improve its performance, have provided us with a useful framework for our efforts to make the Organization assume its proper role in creating a better world.
Before proceeding, I would like to express my delegation's heartfelt sorrow for the victims of the tragic earthquakes that have struck Mexico with such devastation. Our sympathy and feelings of solidarity go out to the Government and people of Mexico, in their hour of anguish and great hardship.
We are all aware of the particular significance of this fortieth anniversary session of the General Assembly, taking place as it does amidst the turbulence of sweeping changes and the emergence of historical trends in the world. Some of these changes are to be welcomed as opportunities for the advancement of world peace, justice and the well-being of mankind, while others pose new problems and challenges to our collective ingenuity and resolve.
On this auspicious occasion, therefore, we shall have the opportunity both for deep reflection on the history of the past forty years and a collective reappraisal of how further to enhance the effectiveness of the Organization in its realization of the purposes and objectives enshrined in the Charter.
The United Nations was founded in the aftermath of a world conflagration of such devastation and destruction as to cause the founding fathers to summon up the common determination "to save succeeding generations from the scourge of war". Significantly, they had the clarity of vision to conceive on organization designed not only to prevent war but to seek the elimination of the seeds of war as well: by establishing the principles of sovereign equality, justice, self-determination and freedom; by instituting a system of collective security based on non-interference and abstention from the threat or use of forces and by developing an international machinery for the promotion of the economic and social progress of all peoples, through friendly relations and co-operation among nations.
While still in its formative stage, the United Nations faced major challenges unforeseen by the Charter. The security provisions, premised on great Power unity and co-operation, were frustrated by the emergence of new antagonisms immediately after the war. Neither the division of the world into military and ideological blocs nor the fierce competition for spheres of influence were anticipated, and the Organization, instead of serving as a center for harmonizing the actions of nations", became an arena for the contending forces of the cold war.
Confronted by the darkening clouds of great-Power rivalry and a profoundly disturbing international situation, the leaders of the newly emergent States moved to consolidate their unity and solidarity in order to address the plethora of problems before the international community. Nurtured by their common colonial legacy and the shared experience of the struggle for independence, they met in Bandung in 1955, at the historic Asian-African Conference, to define together their concept of a just world order and the relationships that would flow from it.
First and foremost was their genuine desire to promote the Charter objectives of eradicating colonialism, ensuring respect for fundamental human rights, eliminating racial discrimination, encouraging the peaceful settlement of disputes, halting the arms race and promoting economic development through international co-operation. Indeed, of the Ten Principles enunciated by the Conference, the very first reiterated respect for the purposes and principles of the Charter. And at the observance of the thirtieth anniversary of the Asian-African Conference that my Government had the honor to host in Bandung last April, the participants reaffirmed their conviction that "the United Nations is the unique and indispensable forum for resolving the major world issues".
The Bandung Declaration found concrete expression in the birth of the Non-Aligned Movement, in Belgrade in 1961, where its founding members undertook to revise fundamentally the dangerous simplicities of the cold war. Their objective was and still is to free the world from the policies of force, bloc rivalry, domination, hegemony and exploitation. The Non-Aligned Movement has sought to achieve a peaceful progression towards a democratized, international system of peaceful co-existence and co-operation among nations and to strengthen the vital role of equitably conceived international institutions in the attainment of this objective.
The positive contributions of the Non-Aligned Movement to the further growth and direction of the United Nations are a matter of record, especially so in accelerating the process of world-wide decolonization, a process in which our Organization has played a central role. Since the adoption of the historic Declaration on the Granting of Independence to Colonial Countries and Peoples, the twenty-fifth anniversary of which we are also commemorating this year, there has been a profound transformation in the quantitative as well as qualitative nature and workings of the United Nations. As a result, at its fortieth anniversary, the Organization has come ever closer to its goal of true universality.
The constraints of time inhibit me from elaborating on the other achievements and the multitude of other activities on the positive ledger of our Organization's record during the past four decades. They are to be found in the numerous programs and measures that are continuously being formulated and implemented by its various organs, specialized agencies and related institutions. They cover international co-operation in such diverse fields as economic and social development; monetary and trade arrangements; the codification of basic concepts of international law; the promotion of fundamental human rights; education and scientific development; the peaceful uses of outer space; the exploitation of the sect-bed and ocean floor; the safeguarding of the environment, and many more.
Can we any longer envisage a world without the United Nations and its specialized agencies to provide assistance and relief to the many thousands of refugees, to the millions of undernourished children and mothers, to those afflicted by hunger, poverty, disease and illiteracy? Can we deny such landmarks as the Universal Declaration of Human Rights, the Convention on the Law of the Sea and the outer space Treaty, to name but a few?
Of course, in all these activities and programs success has not always been forthcoming; but what has been achieved and what continues to be done indeed touch on the essential purposes for which the United Nations as our collective instrument was created: that of building peace, of working on the essential conditions for lasting peace with justice in the world.
Even in the field of keeping the peace, the other basic function of the United Nations, which through the years has been the object of such scathing public criticism because of its real or perceived failures, the record is not as poor as is sometimes suggested. It is true that the United Nations has failed to halt and reverse the global arms race, which has assumed such dangerous and irrational proportions as to threaten the very survival of mankind. It cannot be denied that the United Nations has not been able to prevent the 130 or more armed conflicts which since its founding have erupted in various regions of the world. But, to the extent that blame for this state of affairs can at all be attributed to the Organization, the pertinent fact to remember is that the United Nations can do only what its component Members want it to do and can succeed only if its Members are committed to make it succeed. Thus in assessing its performance in the maintenance of international peace and security the inherent limitations of its role must be taken into account. It can then be seen that in several conflict situations between Member States the United Nations has actually succeeded in finding a peaceful settlement. In many more instances, where a comprehensive solution could not be found immediately, the United Nations has been able to restrict the scope
and intensity of conflict, by substituting dialog for armed hostilities and by providing an acceptable framework within which the search for a solution could proceed in a peaceful way. In this context, United Nations peace-keeping operations have proved to be an important, innovative instrument in conflict control and in preventing the escalation of disputes into larger conflagrations.
While admittedly the collective security system has not been able to function as envisaged by the Charter, even this limited role of the United Nations, as a channel for constructive dialog between contending parties, is shown to have been of immense value. Hence, in looking back at both its successes and its failures and, more importantly, in looking towards the future, we should not indulge in either lamentation or self-congratulation but rather try to draw positive lessons from them.
We should acknowledge that the challenges the United Nations has faced throughout these years and the advances it has made towards a world of greater peace, larger freedom and well-being for mankind make a compelling case for the further strengthening of multilateral co-operation. Such co-operation should be seen as the inescapable expression of the concept of shared responsibility inherent in the Charter, of the sense of human solidarity that lies at the heart of multilateralism. But neither should we fail to act with even greater purpose and determination to rectify the obvious inadequacies and shortcomings of our Organization in addressing the central issues of our time.
The underlying causes of existing conflicts persist, and new conflicts continue to emerge. There has been a precipitous decline in mutual trust and confidence among States, accompanied by an alarming recourse to armed force in the settling of disputes. The marked increase in tensions between the great Powers has led to a heightened polarization and to the revival of power polities. The rule of law, essential for a stable international order, is all too often being flouted. The world economy is plagued by stagnation, inequity and dislocation - and all this is occurring against the background of the most perilous arms race the world has ever known.
In the past 40 years the United Nations and the international community at large have faced no greater challenge than the growing risk of nuclear war, propelled by an ever-escalating armament race and the excessive accumulation and qualitative refinement of weapons of mass destruction. At present the nuclear arsenals in the possession of the two major Powers have reached such levels as to be wholly disproportionate to any possible national security requirement. Indeed, they have acquired the capability to obliterate all life on earth many times, over. Thus, while the nuclear-weapon States must assume primary responsibility for this state of affairs, the imperatives of disarmament and international security cannot be left to their exclusive concern, for what is at stake is the most fundamental right of humans and of nations, which is the right to their very survival and existence. It is a matter of deep concern to note, therefore, that, while disarmament negotiations under United Nations auspices have yet to yield meaningful results, those conducted outside it have equally remained stalemated. We regret that this can be the only possible characterization of the recently resumed Geneva negotiations between the two major Powers, whose avowed objective is the termination of the arms race on earth and its prevention in outer space.
Meanwhile new technologies and new generations of weapon systems are continually being devised and deployed and new strategic doctrines formulated to rationalize their use. Consequently the threat of nuclear war has become more menacing than ever before. We continue to believe, therefore, that an immediate halt to all testing, production and deployment of nuclear weapons and their delivery systems, as a necessary first step, would greatly facilitate negotiations between the nuclear-weapon States. We also hope that the forthcoming summit meeting between President Reagan and General Secretary Gorbachev will at least generate the necessary momentum to break the log-jam in all negotiating forums on disarmament.
Indonesia has always supported the concept of nuclear-weapon-free zones in the context of a regionalist approach to disarmament. In South-East Asia the member States of the Association of South East Asian Nations (ASEAN) are at present engaged in working out principles and modalities in order to arrive at a nuclear-weapon-free zone in the region. As a Pacific-rim country, we welcome the recent establishment of a nuclear-free zone in the South Pacific. Likewise we support the stand taken by the South Pacific Forum countries against continued nuclear testing in the region.
As a maritime nation and a non-nuclear-weapon State, Indonesia has viewed with mounting concern the proliferation and geographical dispersion of nuclear weapons on the world's oceans and seas. By resolution 38/188 G, of 20 December 1983, the General Assembly requested the Secretary-General to carry out, with the assistance of a group of governmental experts, a comprehensive study on all aspects of this particular dimension of the overall arms race. The group of experts has now finalized that study, and, having actively participated in its work, ray delegation looks forward to the Secretary-General's report on the subject, which will be submitted for consideration by the Assembly at this session.
It is our sincere hope that the study will generate concerted and concrete follow-up action by Member States, first, through the negotiation of effective measures of nuclear disarmament and confidence-building at sea and, secondly, by identifying possible ways in which naval organization and capabilities may contribute to the establishment of enhanced ocean management policies for the peaceful uses of the sea and its resources, to the benefit of all mankind.
Another task of great urgency facing our Organization is to ensure the speedy decolonization of Namibia, for the situation in that Territory not only epitomizes all the odious features of classical colonialism but also contains the added dimensions of racist oppression and illegal plunder of natural resources, thus posing a unique challenge to our collective sense of justice and morality.
It is long been self-evident that South Africa has never had any intention whatsoever of co-operating in good faith in the implementation of the United Nations plan for Namibian independence, as contained in Security Council resolution 435 (1978). Indeed, after blocking the realization of that plan, inter alia, by linking extraneous and irrelevant issues to Namibian independence, the racist Pretoria regime has most recently perpetrated a new act of willful obstruction by establishing yet another so-called "interim government" in the Territory in arrogant defiance of world censure and rejection. At the same time, it has not ceased to use Namibia as a launching pad for attacks against the front-line States, as evidenced by the renewed aggression against Angola unleashed just a week ago, in yet another futile attempt to crush the freedom fighters of the South West Africa People's Organization (SWAPO).
South Africa's stubborn flouting of all accepted norms of international law and civilized behavior and the dismal failure of the policy of so-called constructive engagement have long since convinced my Government that nothing short of comprehensive mandatory sanctions under Chapter VII of the Charter can bring South Africa to its senses. But while the Security Council has yet to overcome its inability to adopt effective enforcement measures, we cannot afford to wait.
We should keep up the pressure by widening international ostracism and the scope of mandatory and voluntary embargoes and boycotts. We should step up concrete support of the Namibian people's struggle, under the leadership of SWAPO, their sole and authentic representative. Increased aid should be extended to the front-line States, which are fulfilling a crucial role in the liberation struggle.
Pretoria's policies of ruthless oppression and illegal occupation in Namibia are in fact reflective of the inherent nature of the regime itself, which in South Africa has implanted and perfected the obnoxious system of apartheid, a system of institutionalized racism pronounced by the United Nations as a crime against humanity.
Indonesia view the latest developments in South Africa with the utmost gravity and concern. The imposition of a state of emergency by the racist regime has unleashed a further escalation of violence, repression and terror. Indeed, the state of emergency - or, more precisely, martial law - has been used by Pretoria as a pretext for its security forces to perpetrate indiscriminate killings and to drag innocent men, women and children from their hones into arbitrary and indefinite detention. Their plight is of serious concern to us, as is the continued incarceration of Nelson Mandela and other political prisoners, who personify the courageous struggle of black South Africa under the leadership of their national liberation movements. The immediate and unconditional release of all detainees must continue to be our unyielding demand.
South Africa's black majority today is under virtual siege. The racist regime has shown itself to possess neither the policy nor the capability for progressive change and that, short of brute force, it is politically bankrupt. Any lingering hopes for a peaceful, evolutionary end to apartheid were dashed by the statement of Prime Minister Botha last month in which he categorically rejected the basic and just demands of the oppressed majority while at the same time demonstrating an arrogant disregard for the legitimate concerns of the international community. But then we knew all along that apartheid cannot be reformed or improved by incremental measures. It must be dismantled in its entirety. In its place, a non-racial, democratic society biased on majority rule should be established as a guarantee *or lasting peace.
The Arab-Israel conflict has also been a major preoccupation of the United Nations for most of the 40 years of its existence. Encouraged by the almost unquestioning support extended to it by its friends and protectors, Israel has habitually flouted the cardinal principles and rulings of our Organization. As events over the past years show, Israel persists in its efforts to impose by force of arms its own aggressive and expansionist designs on the region, in complete disregard of world censure.
It is the unwavering conviction of my Government that the three core issues of the conflict cannot under any circumstances be sidetrack. They are the right of self-determination for the Palestinian people and its right to sovereign and independent statehood in Palestine, Israel's withdrawal from all Arab territories occupied since 1967, including Jerusalem, and the need for the States in the region to live in peace within secure borders.
In order to attain these fundamental goals as well as to deal with the multiplicity of contending interests inherent in them, the General Assembly has called for the convening of an international peace conference on the Middle Bast under the auspices of the United Nations. Indonesia's support for the peace conference is based on the assumption that such a conference would launch a comprehensive negotiating process and provide a forum in which all the parties concerned would participate on an equal footing, including the Palestine Liberation Organization (PLO), the sole and legitimate representative of the Palestinian people.
There is no question that the convening and success of the peace conference will inevitably depend on the political will and the support of the major Powers, who must eschew their strategic designs on the region and co-operate with the Secretary-General in his continuing efforts to achieve agreement on the modalities for the conference, for surely the alternative can only be an inexorable slide
towards yet another and even more destructive cycle of war and violence, with disastrous consequences, not only for the region, but for the world as a whole.
In South-Bast Asia, the situation in Kampuchea continues to be the principal barrier to regional peace and stability. In addressing the Kampuchean question, Indonesia and the other members of Association of South-East Asian Nations (ASEAN) have consistently maintained a position based on internationally recognized principles rather than on animosity or confrontation. Thus the withdrawal of all foreign forces from Kampuchean soil and the establishment of a government of the people's own choosing must necessarily form the basis for any .solution, as this would reflect the essential vindication of those principles.
At the same time ASEAN has repeatedly demonstrated its flexibility as regards the modalities for a comprehensive and peaceful settlement which would take into account the legitimate interests of all parties involved. He were dismayed, therefore, by events earlier this year when renewed armed clashes involving the massive use of military force resulted in numerous deaths and widespread destruction and led to the influx of thousands of Kampuchean refugees into Thailand in search of safety and shelter. These developments not only have rendered a solution to the conflict infinitely more difficult but also underscore the tragic dimensions of the current crisis in Kampuchea.
In the face of the incessant military operations against its resistance forces, the Coalition Government of Democratic Kampuchea (GGDK) has maintained its effectiveness, as well as the continued support of the Karapuchean people. Moreover, the international community's ever-increasing support of the CGDK, under the presidency of Samdech Norodom Sihanouk, is another factor of encouragement.
During the past year, it was Indonesia's hope that, as the designated interlocutor of ASEAN vis-a-vis Viet Nam, its efforts to promote a genuine dialog and a viable approach to a solution could bring positive results. While the ongoing discussions between Indonesia and Vietnam have brought mutual clarification on- a number of aspects of the problem, differences still exist on some important points and these will have to be resolved if the process towards genuine dialog is to be sustained.
In yet another reflection of ASEAN's continuing sincere desire to explore all possible avenues that could lead be the restoration of peace in Kampuchea, the Foreign Ministers meeting in Kuala Lumpur last July proposed proximity talks between the parties directly concerned. As in the past, our initiative has been prompted by a genuine concern for the fundamental rights and interests of the Kampuchean people and their survival as a nation, at peace within its borders and with its neighbors. We continue to hope that Viet Nam will respond positively to international efforts to achieve a comprehensive settlement of the Kampuchean problem leading to an independent, neutral and non-aligned Kampuchea.
Similarly it is our sincere hope that a comprehensive solution will soon be found to the problem in Afghanistan, where the continued presence of foreign forces has prevented the restoration of regional peace and stability. With so many regions beset by numerous conflicts and disputes, the progress made by the Contadora group in building a new structure for regional harmony and co-operation in Central America is most heartening. At this juncture, we note with great satisfaction that the Contadora peace process has reached the stage where a meeting of plenipotentiaries could be convened to work out the final modalities with a view to signing the act on peace and co-operation. The culmination of the long and arduous process to establish a framework for regional reconciliation that the act represents will also be a source of emulation for other regions beset with similar problems of conflict and strife.
In 1945, freedom from war and economic want were among the central objectives of mankind. Now, four decades later, the issues of international security and development are inextricably linked and in their absence, peace and prosperity cannot be guaranteed. The persistent neglect of pervasive poverty and gross inequalities will gravely endanger the social and political fabric not only of the developing countries but of the world at large. And, as in 1945, their resolution can only be effectively sought through international co-operation. There can be no viable or lasting alternative.
Since we assembled here one year ago, the distinguishing features of the global economy and of international economic relations have remained essentially unchanged and are perhaps even more apparent. The halting economic recovery after a devastating global recession, the erosion of multilateralism amidst increasing interdependence, are still our major preoccupations. In addition, the progressive breakdown of the international trading and monetary systems, the stark implications of the international debt problem and the magnitude of the critical economic situation in the roost distressed countries, dominate our agenda at this Assembly and challenge our collective wisdom and resolve.
Rather than the promise of imminent growth and progress, the failure of the recovery's expansion throughout the world has been translated into a frustratingly poor performance in most of the developing countries. Even those whose economies were considered to be doing well have experienced setbacks compared to past performance. Escalating protectionism which impedes access to markets, plummeting commodity prices, reduced flows of financial resources and the accumulation of staggering debt burdens are but some of the damaging implications of this failure. Likewise, acute payment imbalances, exchange rate volatility and the imposition of a disproportionate share of the global adjustment process have also inhibited their best efforts. Thus, for many developing countries severe contractions in their development growth and an ominous decline in the living standards of their people have become a harsh reality. For others, especially in Africa, crippling stagnation, if not in fact negative growth, has taken hold and poses a critical threat not only to their social and political stability but often to their very survival.
These multiple difficulties attest to the structural inadequacies and inherent imbalances that underlie the current world economic system. There can be no sustained or lasting recovery, nor can there be any acceleration of development in the developing countries, without the promotion of genuine interdependence and a thorough restructuring of the international economic order.
It is in the profound awareness of these challenges that we view the urgency of a new vision in international economic co-operation which recognizes that the world economic recovery will be durable only if it is accompanied by comprehensive measures to reactivate the development of the developing countries. The promotion of genuine interdependence among nations and the reinvigoration of multilateral co-operation for development are therefore required. It is precisely in this context that we should like to state again our commitment to the global negotiations. He also believe that the International Development strategy for the third United Nations Development Decade remains absolutely valid.
The interrelated issues of trade, money and finance demand our immediate attention. International trade, long recognized as a classic instrument for promoting mutual economic gain, is increasingly being stifled. Indonesia is fully committed to an open international trading system based on the principle of differential and favorable treatment for the developing countries and supports all efforts aimed at the progressive dismantling of protectionism. In commodity trade, we strongly support the implementation of the Integrated Programme for Commodities and the full operation of the Common Fund. The decreased flow of development finance has exacerbated the loss of income due to diminishing export earnings and deteriorating terms of trade. The resultant havoc is vividly manifested by the current debt crisis and its many ramifications. A significant increase in the transfer of real resources, be ii official and private, is therefore imperative. A creative and comprehensive response, such as an international conference on money and finance for development, as called for by the New Delhi Seventh Summit Meeting of the Movement of Non-Aligned Countries should be pursued with urgency.
The continuing crisis in Africa as a consequence of the relentless onslaughts of a prolonged drought and famine is not unrelated. While the international response has been remarkable, there is still a tremendous need, beyond emergency relief and crisis management, in this follow-up period of readjustment. Medium and long-term development support are required if the crisis is to be effectively overcome and if future calamities are to be averted.
In an international economic situation where disillusionment increasingly reigns, South-South co-operation is not only welcome but indispensable and its intensification is of paramount importance. In this regard the deliberations of the fourth meeting of the Inter-Governmental Follow-Up and Co-ordination Committee of the Group of 77, held in Jakarta a few weeks ago, testified to the enduring relevance and significant importance of the Caracas Program of Action on Economic Co-operation among Developing Countries. The strong endorsement for the purposeful implementation of that Program of Action registered at the meeting is encouraging for the future role of collective self-reliance in the acceleration of development. We should not allow this renewed spirit and refreshed momentum to dissipate.
Another cause for encouragement is the successful outcome of the World Conference to Review and Appraise the Achievements of the United Nations Decade for Women, held in Nairobi last July. Given the crucial role of women in development, we fully support the objectives contained in the document on Forward-looking Strategies and trust that they can be successfully fostered and implemented during the Decade for women and for the balance of this century.
As a country whose youth coiEprise over 60 per cent of its population, Indonesia- attaches great importance to the United Nations World Conference for the International Youth Year. The general condition of youth, which reflects the deteriorating world economic situation, in particular job opportunities, has continued to worsen. However, we are fully confidant that the forthcoming World Conference will effectively address this question and thus promote the universal hopes and aspirations of youth.
The alarming proportions to which illicit drug trafficking and drug abuse have grown in many parts of the world is a serious danger to the stability and even the security of many countries. Indonesia welcomes the current efforts in combating this grave menace and fully supports the Secretary-General's proposal to convene an international conference on narcotic drugs at the ministerial level in 1987.
As the General Assembly has grown in membership, its expanded activities have led the Assembly to become a depository of ever more items for deliberation and debate. Clearly there is a need for streamlining the Assembly's agenda through the removal of items which have ceased to be relevant, the deferral of those that are in the process of negotiation and the grouping of related issues under the same item. Through such an approach the General Assembly could more clearly define its work program and impart greater importance and authority to its decisions.
With regard to the Security Council, it is hardly necessary for my delegation to dwell on its shortcomings in the discharge of its primary responsibility for the maintenance of international peace and security. The superimposition of East-Nest rivalries on the deliberations of the Council has rendered even unanimously adopted resolutions unimplementable. Moreover, in the process of eliciting support of the permanent members, resolutions become diluted to the point of being mere declaratory exhortations.
In order to stem this erosion of the authority and effectiveness of the Security Council, it is essential for the permanent members to recognize their wider international responsibilities inherent in their status and in their acceptance of the Charter. An effective Security Council is essential if we are to avoid the kind of confrontations which in this nuclear age can only mean mutual annihilation.
The uncertainty and discord concerning the composition, financing and mandate of peace-keeping operations have often impeded their effectiveness. It is important to search for ways in which consensus could be built to assure global support for such activities. To this end, the roles of the General Assembly, the Security Council and the Secretary-General will require careful reassessment.
In the context of restricting and resolving conflict situations, my delegation endorses the various initiatives and actions taken by the Secretary-General in encouraging dialog and negotiations between the parties concerned. While, admittedly, the Secretary-General's untiring efforts have vet to bear fruit in resolving such problems as those of Afghanistan, Cyprus and the Malvinas, he has nonetheless established a framework to facilitate peaceful settlements in accordance with relevant resolutions. It is our sincere hope that the parties to these and other conflicts will extend their unstinted co-operation to the Secretary-General's endeavors to achieve comprehensive and just solutions.
Forty years after the establishment of the United Nations, the quest for an effective, peaceful and more equitable international order has slowed and the incentive to develop international institutions commensurate with the realities and risks of our times has weakened. In a world characterized by growing insecurity, regional conflicts, economic dislocation, exploding populations and deteriorating ecosystems and overshadowed by the pervasive threat of nuclear war, the development of a strong and effective United Nations system is a vital imperative. In today's world of intensifying interactions, inter-linkages and interdependence, multilateral co-operation should be the dominant theme. Regrettably, however, bilateral and even mulitaleral policies in pursuit of short-term expediency have made major incursions into multilateralism. Such unpredictable and arbitrary use of power will not only result in greater instability and uncertainty but could precipitate the breakdown even of the existing structures and institutions of international co-operation. Indonesia remains fully convinced that multilateralism is the only viable and responsible approach to the global realities of our time.
The United Nations as the embodiment of multilateralism, with all its weaknesses and shortcomings, represents the best available structure for this purpose. It must be supported and strengthened, not undercut and derided. Only then will interdependence become a constructive rather than a negative force in the affairs of mankind.
At this critical juncture in the life of the United Nations, the overriding need is for all Member States to rededicate themselves to the principles and purposes of the Charter and to renew their faith in the capacity of the United Nations to fulfill its functions and to meet its aims and objectives. For only then will the Organization be able to assume once more the role for which it was established.
